DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-9, 16 and 18-20 of U.S. Patent No. [10,614,475; Frybarger].  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application claim.
Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. [10,614,475; Frybarger].
Per claim 16.  Frybarger discloses all the limitations as cited at claim 1, except for not explicitly mention the display screens is positioned at about six feet from the bottom of the body.  Frybarger teaches at another embodiment (e.g. claim 16) the first and second display are located at a height of about six feet [cited at bottom of claim 16].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to locate the display screens at about six feet as suggested by Frybarger, for the advantage of better viewing, because tall people can see better with  displays positioned at their eye-catching level, such as about six feet. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patras [US 7,007,598] in view of Poss et al. [US 2013/0278067; Poss] and further in view of Capps [US 5,014,985].

Per claim 1. Patras discloses a waste receptacle system with advertising display at or in an indoor public venue, comprising: [see Fig. 2]
a lower body portion (e.g. panels 16, 18 and 14) including a waste receptacle 38, and having a multiple sides that define an exterior shape (panels 16, 18, 14 and 12); 
a hatch (e.g. 60) in the lower body portion that is configured to receive waste and to regulate access to an internal chute (e.g. 78) located within the lower body portion, the internal chute configured to direct the waste to the waste receptacle (38); 
a door (e.g. 18) [Fig. 1] on a side of the lower body portion configured to allow access to the waste receptacle [col. 4, lines 48-53]; 
an upper body portion (e.g. triangle shape portion) that is positioned above the lower body portion and having multiple sides (e.g. 24, 26) that define an exterior shape of the upper portion; 
at least two display devices (e.g. 30) configured to display content (e.g. advertising content) both displays being disposed on a different one of the multiple sides of the upper body portion of the waste receptacle with one on a same side of the waste receptacle as the hatch [col. 4, lines 37-39] for viewing by a user on the respective sides of the upper body portion [see displays 30 at Fig. 2].
	Patras does not explicitly mention a wireless communication unit which receives electronic advertising content and communicatively coupled to electronic display device screens to display the electronic advertising content received via the wireless communication unit.  
Poss teaches an electrically-powered programmable waste enclosure, includes a wireless communication unit 87, configured to receive electronic advertising content to display at display 78 and projector 79 [see Figs. 4 and 1b; para. 58-59].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the advance wireless communication unit and the electronic advertising screens as taught by Poss to the advertising display devices of Patras, for the advantage of convenience, which the display of electronic advertising contents can be electrically changed by user, so the content can be more effective to the specific audience at that particular environment, time, and location.   
	Patras showed that the messaging waste cabinet has upper portion and lower portion as recited above, except for not explicitly mention that the size and shape of the exterior upper portion is substantially match with the exterior shape of the lower body portion. 
	Capps teaches a golf queuing station 10 having a housing 34, a refuse container 50 contained within the housing 34, and the housing 34  having a size and shape of the upper portion substantially matches with lower portion [see Figs. 1-7], wherein the upper portion, includes an advertising information display 65 and the lower portion includes a hatch, a door 60 and a waste receptacle [col. 5, lines 10-33 and col. 6, lines 6-13].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify the exterior shape of upper portion that substantially match the exterior shape of the lower body portion as showed by Capps to the cabinet of Patras above, for the benefit of convenience, because with the matching exterior shape of both upper portion and lower portion would be easy to constructive and install.   
 
Per claim 2.  Patras and the combination made obvious above, Poss further teaches a camera for capturing and storing a photo of everyone who deposits anything into the machine or of vandals who abuse the device [para. 91], that constitutes of a camera configured to record a user. 

Per claim 3. Patras and the combination made obvious above, except for not explicitly mention a speaker configured to emit an audio signal for performing at least one interactive function.  Poss further shows a speaker 90 for conveying messages [Fig. 3a, para. 69].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the speaker as taught by Poss to the combination for the advantage of outputting advertising audio to user, for better understanding the message. 

Per claim 4. Patras and the combination made obvious above, except for not explicitly mention a microphone configured to receive an audio signal for performing at least one interactive function.  Poss further teaches a microphone with voice recognition system [cited at para. 18 and 27-29] for recognizing user voice and assisting user in understanding instructions.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the microphone as taught by Poss to the combination above, for the advantage of be able to communicate with user, because user may be confused of how to use the waste receptacle system.  

Per claim 9.  Patras discloses an improved waste receptacle assembly disposed in a publicly accessible area, the improved waste receptacle assembly comprising: 
a lower body portion having multiple sides that define an exterior shape (e.g. panels 16, 18 and 14), and including a hatch (60) configured to receive waste into the improved waste receptacle, a door (18; Fig. 1) on a side of the lower body portion configured to allow access to the improved waste receptacle; 
an upper body portion (e.g. triangle shape top) above the lower body portion and having multiple sides that define an exterior shape that substantially matches the exterior shape of the lower body portion; [col. 4, lines 48-53] 
a first and a second advertising displays (30) positioned at upper body portion and configured to display advertising content and the advertising display can be deposited on both sides of the upper portion [Figs. 1-2 and col. 4, lines 37-39] for viewing by a user, Patras does not explicitly mention the advertising display is in a formed of electronic screen display.  
Poss teaches an electrically-powered programmable waste enclosure, includes a wireless communication unit 87, configured to receive electronic advertising content to display at display 78 and projector 79 [see Figs. 4 and 1b; para. 58-59], that the electronic advertising content is displayable on electronic screen display.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the electronic screen display coupled with wireless communication unit as taught by Poss to the advertising display devices system of Patras, for the advantage of convenience, which the display of electronic advertising contents can be electrically changed by user, so the content can be more effective to the specific audience at that particular environment, time, and location.   
	Patras showed that the advertise displays 30 are positioned at upper portion of the receptacle housing as recited above, except for not explicitly mention that the displays located at a height of about six feet.  
	Capps teaches a golf queuing station 10 having a housing 34, a refuse container 50 contained within the housing 34, and the housing 34  having a size and shape of the upper portion substantially matches with lower portion [see Figs. 1-7] and the advertising information display 65 positioned at the upper portion of the housing and the hatch 56 and door 60 are positioned at lower portion [Fig. 11], the stands up housing 34 have a height of approximately five feet [col. 5, lines 10-33 and col. 6, lines 6-13].  The advertising display 65 is positioned at  upper portion of the housing (e.g. about five feet) which is about the average of eye-catching height of the user at stand-up position (e.g. the average may include kids, adults, male and female heights).  Thus, the height of message display can be designable for focusing at certain height of passerby.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to locate the advertising display at any appropriate height as user desired, including about six feet height to capture the attention of a particular passerby (e.g. adult, kid, male, female and a like), because different advertising contents maybe  interest to a particular passerby height (e.g. adult, kid, male and female) at a particular location or environment.      
 
Per claim 10. Patras and the combination made obvious above, Poss further teaches at least a camera for capturing and storing a photo of everyone who deposits anything into the machine or of vandals who abuse the device [para. 91], a bomb detector 211 to detect explosive material and a speaker 90 to convey message [para. 69].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to employ the at least camera, speaker and/or bomb detector as taught by Poss to the combination above, for the benefit of safety, because any earlier detection of suspect danger to waste receptacle can be prevented and response quicker. 

Per claim 13. Patras and the combination made obvious above, Poss further teaches a wireless communication unit 87, configured to receive electronic advertising content to display at display 78 and projector 79 [see Figs. 4 and 1b; para. 58-59] and the electronic advertising content is displayable on electronic screen display.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the electronic screen display coupled with wireless communication unit as taught by Poss to the advertising display devices system of Patras, for the advantage of convenience, which the display of electronic advertising contents can be electrically changed by user, so the content can be more effective to the specific audience at that particular environment, time, and location.   

Per claim 14.  Patras discloses a messaging waste receptacle system, comprising:
a body having a lower body portion (e.g. panels 16, 18 and 14), and including a hatch (60) configured to receive waste into the improved waste receptacle, a door (18; Fig. 1) on a side of the lower body portion configured to allow access to the improved waste receptacle; 
an upper body portion (e.g. triangle shape top) above the lower body portion [col. 4, lines 48-53];
a hatch (60) formed in the lower portion that is configured to open to receive waste therethrough into a waste receptacle in the lower portion [see Fig. 2]; 
a door 18 configured to allow access to the waste receptacle [Fig. 1];
a plurality of display devices 30 screens located on the upper portion on a respective different side of the body and oriented to face in a different respective direction [Figs. 1-2 and col. 4, lines 37-39],  Patras does not explicitly mention that the plurality of display devices 30 is in a formed of electronic display device screens. 
Poss teaches an electrically-powered programmable waste enclosure, includes a wireless communication unit 87, configured to receive electronic advertising content to display at display 78 and projector 79 [see Figs. 4 and 1b; para. 58-59], that the electronic advertising content is displayable on electronic screen display.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the electronic screen display coupled with wireless communication unit as taught by Poss to the advertising display devices system of Patras, for the advantage of convenience, which the display of electronic advertising contents can be electrically changed by user, so the content can be more effective to the specific audience at that particular environment, time, and location.   
	Patras showed that the advertise displays 30 are positioned at upper portion of the receptacle housing as recited above, except for not explicitly mention that the displays located at a height of about four and half feet.  
	Capps teaches a housing 34, a refuse container 50 contained within the housing 34, and the housing 34  having a size and shape of the upper portion substantially matches with lower portion [see Figs. 1-7] and the advertising information display 65 positioned at the upper portion of the housing and the hatch 56 and door 60 are positioned at lower portion [Fig. 11], the stands up housing 34 have a height of approximately five feet [col. 5, lines 10-33 and col. 6, lines 6-13].  The advertising display 65 is positioned at  upper portion of the housing (e.g. about five feet) which is about the eye-catching height of the average users at a stand-up position (e.g. kids, adults, male and female).  That, the display height can be designable dependent on the height of the user to be captured. Thus, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to locate the advertising display at any appropriate height as user desired, including about four and haft feet height to capture the attention of users which have a that approximate appropriate height (e.g. adult, kid, male and female), because different advertising contents can be effectively interest to a particular user height (e.g. adult, kid, male and female) and at a particular location or environment.      

Per claim 15. Patras and the combination made obvious above, Poss further teaches a wireless communication unit 87 [see Figs. 4 and 1b; para. 58-59], which receives electronic advertising content, and wherein the plurality of electronic display screens display the electronic advertising content.

Per claim 16. Patras and the combination made obvious above, Patras showed that the advertise displays 30 are positioned at upper portion of the receptacle housing as recited above, except for not explicitly mention that the displays located at a height of about six feet from the bottom of the body.  
	Capps teaches a golf queuing station 10 having a housing 34, a refuse container 50 contained within the housing 34, and the housing 34  having a size and shape of the upper portion substantially matches with lower portion [see Figs. 1-7] and the advertising information display 65 positioned at the upper portion of the housing and the hatch 56 and door 60 are positioned at lower portion [Fig. 11], the stands up housing 34 have a height of approximately five feet [col. 5, lines 10-33 and col. 6, lines 6-13].  The advertising display 65 is positioned at  upper portion of the housing (e.g. about five feet) which is about the average of eye-catching height of the user at stand-up position (e.g. the average may include kids, adults, male and female heights).  Thus, the height of message display can be designable for focusing at certain height of passerby.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to locate the advertising display at any appropriate height as user desired, including about six feet height to capture the attention of a particular passerby (e.g. adult, kid, male, female and a like), because different advertising contents maybe  interest to a particular passerby height (e.g. adult, kid, male and female) at a particular location or environment.      

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patras in view of Poss et al and Capps, and further in view of Passannante [US 2006/0070281]. 

Per claim 5. Patras and the combination made obvious above, except for not explicitly mention the electronic display device screens is an interactive touchscreen.  Passannante teaches a trash receptacle comprises a display screen 106 [Fig. 14] the display screen is a touch sensitive screen, allows the viewer of the advertisement to interact with the displayed electronic advertisement [para. 88].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify the interactive touchscreen as taught by Passannante to the combination above, for the advantage of convenient, so that user is able to navigate for more information on the interested advertisement. 

Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patras in view of Poss et al. and Capps, and further in view of Scott et al. [US 2004/0174268; Scott]. 

Per claim 6. Patras and the combination made obvious above, except for not explicitly mention a microwave motion sensor for detecting when the user is in proximity to the hatch, whereby the microwave motion sensor triggers the hatch to move to an open position.
Scott teaches a trash container including a motion sensor 160, which configured to trigger the motor 180 to open the door flap 540 [Figs. 1, 5 and para. 30-31 and 37], Scott further suggests that the motion sensor can be any of sensor type, including a microwave radio waves [para. 33].   It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the microwave motion sensor to open the hatch as taught by Scott to the combination above, for the advantage of convenience, so that user can access to the receptacle without physically intervene with the hatch. 

Per claim 12. Patras and the combination made obvious above, Poss further teaches a voice recognition device uses to assist the user (e.g. visually impaired) interaction with remotely located staff [para. 27]. With that, the voice of a visually impaired can be recognized by remote staff. Thus, it would have been obvious to one having ordinary skills in the art to recognize that a microphone would be included with the voice recognition device, in order to receive the voice of the visually impaired user.  Poss further teaches a motion sensor (85a) detects the presence of passerby to activate the display and projector [para. 57, 59], except for not explicitly mention a microwave motion sensor for detecting when the user is in proximity to the hatch.
Scott teaches a trash container including a motion sensor 160, the motion sensor can be a microwave radio waves sensor which configured to detect a reflected microwave signal from the transmitter.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the microwave motion sensor as taught by Scott to the combination above, for the benefit of part available, because the microwave technology is well-known in the art used for detecting motion.    

Claim(s) 7-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patras in view of Poss et al. and Capps, and further in view of Sharma et al. [US 7,921,036; Sharma].
Per claims 7 and 11.  Patras and the combination made obvious above, Poss further teaches “The device may be outfitted with a camera that is activated by the opening of the insertion opening. The device may store a photo of everyone who deposits anything into the machine or of vandals who abuse the device (e.g., kicking, placing lit paper in the device). Picture storage may be by, for example a flash memory device. Photos may be wirelessly transmitted to a remote location, particularly if a sensor detects that the device suffered abuse” [para. 91] except for not explicitly mention, the camera detects human face image that matches the data.  Sharma teaches a system for dynamically targeting content based on automatic demographics and behavior analysis, which includes a feature of captured human face images by camera 100, recognized human face images with database by a person classifier 105 and selects a targeted media content to be displayed on the digital display 101 [see Fig. 8 and col. 15, lines 22-66 and col. 12, lines 17-67].  The human face detection is widely used as face recognition and maybe used as person tracking purpose.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the human face recognition taught by Sharma to the combination above, for the benefit of enhancing the advertisement effectiveness to user, because different person/user (e.g. kids, adult, male and female) maybe interested at different advertising messages. 

Per claim 8. Patras and the combination made obvious above, Poss further teaches a camera for capturing image of anyone used the machine, except for not explicitly mention, the camera and operable to cause at least one of the at least two display device screens to display electronic content including a unique advertisement video tailored for the user based on at least one physical characteristics of the user captured by the camera and detected by the processor.   Sharma teaches a system for dynamically targeting content based on automatic demographics and behavior analysis, which includes a feature of captured person(s) images by camera 100, person detector 103 and automatic recognition of the predefined characteristics associated with people in the view of camera(s), and the media selection rules are set up to ensure that a sequence of advertisements is displayed to a person of a different gender and age range [Fig. 8, col. 8, lines 46-67]. It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the physical characteristics recognition of the user for a unique advertisement display as taught by Sharma to the combination above, for the benefit of enhancing the effectiveness advertisement to user, because different person/user (e.g. kids, adult, male and female) maybe interested in different advertising messages. 

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON M TANG/Examiner, Art Unit 2685                

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685